             Case 19-11973-MFW          Doc 103      Filed 09/19/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


  In re:                                           Chapter 11

  SUGARFINA, INC., et al.,                         Case No. 19-11973 (MFW)

                    Debtors.                       (Jointly Administered)


                NOTICE OF FILING OF SALE SUPPORT AGREEMENT

       PLEASE TAKE NOTICE that, in connection with the relief sought by the Debtors in the

Motion of Debtors for Interim and Final Orders (i) Authorizing Debtors to Obtain Postpetition

Financing and Use Cash Collateral; (ii) Granting Liens and Superpriority Claims and Adequate

Protection; (iii) Scheduling a Final Hearing; (iv) Modifying the Automatic Stay; and (v) Granting

Related Relief [Docket No. 21] and Debtors’ Motion for Entry of an Order: (i)(a) Approving

Bidding Procedures and Protections in Connection with a Sale of Substantially All of Debtors’

Assets Free and Clear of Liens, Claims, Encumbrances, and Interests; (b) Scheduling an Auction

and Sale Hearing; (c) Approving the Form and Manner of Notice Thereof; (d) Approving

Procedures for the Assumption and Assignment of Contracts and Leases; and (e) Granting Related

Relief and (ii)(a) Authorizing and Approving the Sale of Substantially all the Debtors’ Assets Free

and Clear of all Liens, Claims, Interests, and Encumbrances; (b) Authorizing and Approving the

Assumption and Assignment of Certain Contracts and Leases; and (c) Granting Related Relief

[Docket No. 62], and to provide notice of same to the Court and the parties-in-interest in these

cases, Goldman Sachs Specialty Lending Group, L.P. hereby files that certain Sale Support

Agreement by and among SFCC Loan Investors, LLC, Goldman Sachs Specialty Lending Group,

L.P., and Candy Cube Holdings, LLC entered into as of September 16, 2019 (and as amended by

the parties to update the exhibits which are attached to the Sale Support Agreement), a copy of
             Case 19-11973-MFW          Doc 103     Filed 09/19/19     Page 2 of 2



which is attached hereto as Exhibit A, together with a Letter Agreement by and among the parties

dated September 11, 2019 which was entered into to address the payment of certain fees under the

Debtors’ proposed debtor-in-possession credit facility, a copy of which (excluding attachments) is

attached hereto as Exhibit B.

Dated: September 19, 2019                    CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                                     /s/ William E. Chipman, Jr.
                                             William E. Chipman, Jr. (No. 3818)
                                             Mark D. Olivere (No. 4291)
                                             Hercules Plaza
                                             1313 North Market Street, Suite 5400
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 295-0191
                                             Facsimile:     (302) 295-0199
                                             Email:         chipman@chipmanbrown.com
                                                            olivere@chipmanbrown.com

                                                    —and—

                                             W. Austin Jowers
                                             Michael R. Handler
                                             KING & SPALDING LLP
                                             1180 Peachtree Street
                                             Atlanta, Georgia 30309
                                             Telephone:    (404) 572-2776
                                             Email:        ajowers@kslaw.com
                                                           mhandler@kslaw.com

                                             Counsel for Goldman Sachs Specialty Lending
                                             Group, LP




                                              -2-
